D. Joseph St. Germain and Dorothy H. St. Germain, Husband and Wife v. Commissioner.St. Germain v. CommissionerDocket No. 57623. T.M. Memo. 1959-220.United States Tax CourtT.C. Memo 1959-220; 1959 Tax Ct. Memo LEXIS 28; 18 T.C.M. (CCH) 1061; T.C.M. (RIA) 59220; November 27, 1959*28  James A. Reed, Esq., for the petitioners. Chester M. Howe, Esq., for the respondent.  OPPERSupplemental Opinion OPPER, Judge: A previous opinion in this proceeding was filed on April 17, 1959. Decision was entered on June 4, 1959. On September 1, 1959, petitioners moved for special leave to file a motion for reconsideration. On September 23, 1959, the Court granted petitioners' motion for reconsideration and ordered that the reconsideration be "limited to the issue of 'whether additions to tax under Section 294(d)(1)(A) and (d)(2), Internal Revenue Code of 1939, may both be imposed, when no declaration return was filed'." This issue is concededly indistinguishable from that raised in Commissioner v. Acker, U.S.  , which has now been decided (Nov. 16, 1959). Solely with respect to the issue raised in the motion for reconsideration, and to no further extent, our previous opinion is modified as to the section 294(d)(2) addition, to conform to the holding in Commissioner v. Acker, supra.  The decision previously entered is being vacated and Decision will be entered under Rule 50.